SMITH, J.
The only question raised in the above case is whether or not the ordinance, adopted on February 20, 1907, by the village of Delhi, whereby said village exacted a license fee of $25 for each wagon hauling «and, ñre-ela.y, safes, engines, boilers or logs, and for other wagons of a similar character, a fee of $10, is reasonable.
The object of a license fee is to reimburse a municipality for the •cost of issuing the same and the expense of police supervision, and the right to license and regulate confers no taxing power. Cincinnati v. Bryson, 15 Ohio 625 [45 Am. Dec. 593],
Any discrimination in an ordinance like the one in question against other people of the same class is illegal. It would seem in the case ■at bar that such discrimination exists, and as was brought out in argument at the hearing of the case the excess over and above the $10 ■charged was a tax upon the sand business in the village of Delhi.
We can not but hold, therefore, that where the council exacts a license fee of $10 for two-horse wagons without springs hauling lumber, ice, coal, and other heavy articles, and a fee of $25 for the owners ■of wagons exactly the same, but used in hauling sand, such a difference in the amount of the fee shows a discrimination that is unequal •and unfair.
The defendants in error having paid the entire amount exacted, ■and the court below having overruled the demurrer to the amended and supplemental petition, and having entered judgment in favor of the defendants in error for the excess over and above the license fee of $10, as provided in said ordinance, the same is hereby affirmed.